Warner, Chief Justice.
The plaintiff brought his action against the defendants on several promissory notes, as set forth in his declaration. The defendants pleaded the statute of limitations. The notes were dated 14th February, 1860, and due the 1st of January next thereafter. On the trial of the case the jury found a verdict for the defendants. A motion was made for a new trial, which was granted by the Court, and the defendants excepted. The fourth section of the Act of 1869 declares that all actions on promissory notes made prior to the 1st of June, 1865, not then barred, should be brought by the 1st of January next thereafter, or the right of the plaintiff, and all right of action for its enforcement should be forever barred. It was contended by the plaintiff that suit was commenced on these notes within time, but, under the decision of this Court, in Williamson vs. Wardlaw, 40 Georgia Reports, 702, there never was a suit upon them, that the former attempt to sue them and the proceedings had for that purpose was void, and the action on them must be considered as having been commenced for the first time on the 26th of September,-1870, the date of the commencement of the present action, and was, therefore, barred under the provisions of the Act of 1869. It was error in the Court to grant a new trial on the statement of facts contained in the record.
Let the judgment of the Court below be reversed.